Case 19-10956-SDM   Doc 19    Filed 04/04/19 Entered 04/04/19 15:33:47   Desc Main
                             Document      Page 1 of 10
Case 19-10956-SDM   Doc 19    Filed 04/04/19 Entered 04/04/19 15:33:47   Desc Main
                             Document      Page 2 of 10
Case 19-10956-SDM   Doc 19    Filed 04/04/19 Entered 04/04/19 15:33:47   Desc Main
                             Document      Page 3 of 10
Case 19-10956-SDM   Doc 19    Filed 04/04/19 Entered 04/04/19 15:33:47   Desc Main
                             Document      Page 4 of 10
Case 19-10956-SDM   Doc 19    Filed 04/04/19 Entered 04/04/19 15:33:47   Desc Main
                             Document      Page 5 of 10
Case 19-10956-SDM   Doc 19    Filed 04/04/19 Entered 04/04/19 15:33:47   Desc Main
                             Document      Page 6 of 10
Case 19-10956-SDM   Doc 19    Filed 04/04/19 Entered 04/04/19 15:33:47   Desc Main
                             Document      Page 7 of 10
Case 19-10956-SDM   Doc 19    Filed 04/04/19 Entered 04/04/19 15:33:47   Desc Main
                             Document      Page 8 of 10
Case 19-10956-SDM   Doc 19    Filed 04/04/19 Entered 04/04/19 15:33:47   Desc Main
                             Document      Page 9 of 10
Case 19-10956-SDM   Doc 19    Filed 04/04/19 Entered 04/04/19 15:33:47   Desc Main
                             Document     Page 10 of 10
